Per Curiam
Opinion,
In this civil action against an original defendant domiciled in Centre County, venue was initially laid in the Court of Common Pleas of Centre County. Appellant Scranton School Building Authority, after being served with a complaint to join it as an additional defendant, filed preliminary objections based upon Pa. R.C.P. No. 2103(b), under which the general rule is that an action against a “political subdivision” may be brought, only in the county in which the political subdivision is located.
We agree with the court below that a school building authority is not a “political subdivision,” as defined by the procedural rules or by case law. We therefore affirm the dismissal of appellant’s preliminary objections, upon the sound and succinct opinion of President Judge Campbell, dated August 24, 1977, Civil Action No. 77-1283 in the Court of Common Pleas of Centre County.
Per Curiam
Order
And Now, this 25th day of January, 1979, the order of the court below, dated August 24, 1977 at Civil *142Action No. 77-1283, Court of Common Pleas of Centre County dismissing preliminary objections of tbe Scranton School Building Authority, is affirmed.